             Case 1:20-cv-01011-LJL Document 39 Filed 04/27/20 Page 1 of 2




                       600 Third Avenue, 42nd Floor, New York, NY 10016      (212) 684-0199



                                                                                         Gabriel Levinson
April 27, 2020                                                                           212.413.2853
                                                                                         212.202.7582 Fax
                                                                                         glevinson@polsinelli.com

The Honorable Lewis J. Liman
U.S. District Court for the Southern District of New York
500 Pearl Street
New York, New York 10007

         Re:     Pacelli, et al. v. Augustus Intelligence, Inc., Case No. 1:20-cv-01011-LJL

Dear Judge Liman:

       Pursuant to the Court’s March 20, 2020 order, Plaintiffs submit this letter-brief in response
to Defendant’s April 13, 2020 letter-brief.

I.     The Two-Stage Dispute Resolution Procedure Precludes Delegation of Arbitrability.
        Defendant’s arguments focus solely on the agreement’s reference to the AAA’s
Employment Arbitration Rules (the “Rules”) in isolation, and fail to address the language and
structure of the arbitration agreement. The issue of who decides arbitrability questions is entirely
a matter of the parties’ contractual intent. See, e.g., First Options of Chicago, Inc. v. Kaplan, 514
U.S. 938, 947 (1995). In determining intent, “particular words should be considered, not as if
isolated from the context, but in light of the obligation as a whole and the intention of the parties
as manifested thereby.” Hamburg v. N.Y. Univ. School of Med., 62 N.Y.S. 3d 26, 39 (N.Y. App.
Div. 2017). (The issue of the agreement’s validity under California Labor Code § 925 is currently
sub judice. Henry Schein, Inc. v. Archer and White Sales, Inc., 139 S. Ct. 524, 530 (2019).)

        In NASDAQ OMX Group, Inc. v. UBS Sec., LLC, 770 F.3d 1010 (2d Cir. 2014), the court
held that an arbitration provision referencing AAA’s rules did not delegate questions of
arbitrability, where certain claims were carved-out of the scope of the arbitration agreement. Id.
at 1016. In particular, the court held that language to “delay[] application of AAA rules until a
decision is made as to whether a question does or does not fall within the intended scope of
arbitration” negated any presumption that the agreement “clearly and unmistakably” delegated
arbitrability decisions, and merely “provide[d] for AAA rules to apply to such arbitrations as may
arise under the Agreement”. Id. at 1032.

        Here, the language of the agreement at issue compels the same result. AAA’s Rules do not
apply until after the parties first mediate any dispute that “arises from or relates to this contract or
the breach thereof.” The mediation is governed by AAA’s Employment Mediation Procedures
(not the Rules), which do not provide the mediator or AAA with any authority to decide what
disputes must be mediated. Only mediation claims that remain “unresolved” are subject to
arbitration. Like the carve-out in NASDAQ, the requirement of an initial mediation stage “delays


73147737.5
             Case 1:20-cv-01011-LJL Document 39 Filed 04/27/20 Page 2 of 2



application of the AAA rules” until after the group of claims subject to the two-stage dispute
resolution process is decided and potentially narrowed in mediation. Since an arbitrator is not
present at the initial mediation stage and AAA’s mediation procedures do not grant the mediator
authority to determine the scope of its own jurisdiction, the parties clearly did not unmistakably
delegate arbitrability disputes.

       Defendant’s cases on this point are inapposite. Contec Corp. v. Remote Solution, Co., Ltd.,
398 F.3d 205 (2d Cir. 2005), involved an arbitration agreement that did not provide for a prior
mediation, and the only governing procedural rules were AAA’s Commercial Arbitration Rules.
Although the parties agreed to use their “best efforts” to negotiate prior to arbitration, informal
negotiations are materially different from a required formal mediation that is subject to specific
procedural rules. Alderson v. DeVere USA, Inc., 2018 WL 3756451 (S.D.N.Y. 2018) and Offshore
Exploration and Production LLC v. Morgan Stanley Private Bank, N.A., 986 F. Supp. 2d 308
(S.D.N.Y. 2013), similarly involved single-stage arbitration proceedings without any mandated,
prior mediation governed by rules that do not delegate jurisdictional questions.

II.      Defendant’s Mediation Arguments Are Without Merit.

         Defendant attacks a ‘straw man’ argument about the satisfaction of conditions precedent
to arbitration. Plaintiffs are not relying on the non-satisfaction of the condition precedent. Instead,
Plaintiffs’ argument is that the parties incorporated AAA’s arbitration Rules only at the latter
arbitration stage after the disputes at issue already have been identified.

         Defendant’s cases on this point are readily distinguishable. In BG Group, PLC v. Republic
of Argentina, 572 U.S. 25 (2014), a treaty required BG Group to litigate in an Argentine court prior
to commencing arbitration. Instead, BG Group invoked arbitration directly, claiming Argentina
waived the condition precedent. Argentina sought to vacate an adverse award based on the failure
to litigate, but the Court held that because the litigation requirement was a procedural prerequisite,
it was committed to the arbitrators and therefore subject to a deferential standard of review. Id. at
44-45. The Court did not analyze the “clearly and unmistakably” requirement that controls here.

        Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79 (2002), involved a dispute over the
statute of limitations under an NASD arbitration rule. That court held that because the timeliness
of a claim was not a question of arbitrability and involved the application of NASD’s rules, it
should be decided by the arbitrator. Id. at 84. John Wiley & Sons, Inc. v. Livingston, 376 U.S. 543
(1964), adjudicated a claim where a union could not compel arbitration because it did not satisfy
a grievance procedure that preceded arbitration. That court held the arbitrator should assess the
union’s failure to submit its dispute to the grievance process since, unlike here, the question was
intertwined with the merits of the dispute. Id. at 557-58.

        The issue is not whether the non-occurrence of mediation precludes arbitration. Instead,
as noted above, the agreement’s structure shows that the parties clearly did not intend to delegate
issues of arbitrability, and the presumption that the Court must determine arbitrability applies.

                                               Respectfully,


                                               Gabriel Levinson

                                                  2
73147737.5
